NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-5296-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

KEVIN HAIGH,

     Defendant-Appellant.
_______________________

                   Submitted April 19, 2021 – Decided May 11, 2021

                   Before Judges Rothstadt and Mayer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Middlesex County, Municipal Appeal No. 11-
                   2018.

                   Michael F. Caracta, attorney for appellant.

                   Yolanda Ciccone, Middlesex County Prosecutor,
                   attorney for respondent (David M. Liston, Assistant
                   Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Kevin Haigh appeals from a June 28, 2019 order of the Law

Division finding him guilty of driving under the influence, N.J.S.A. 39:4-50,

and reckless driving, N.J.S.A. 39:4-96, after conducting a de novo review of the

record developed in the municipal court pursuant to Rule 3:23-8. Specifically,

defendant challenges the denial of his motion to exclude drug influence

evaluation (DIE) evidence proffered by the State's witness, a drug recognition

expert/evaluator (DRE). We affirm for the cogent reasons expressed by Judge

Michael A. Toto in his June 28, 2019 written memorandum of decision.

      Because the focus of defendant's appeal is the denial of his motion to

exclude DIE evidence proffered by the DRE, the facts leading to defendant's

arrest are not pertinent. We recite only the facts relevant to our review of the

limited issue on appeal and refer to the testimony before the municipal court

judge.

      After stopping defendant's car based on a report of erratic driving, Officer

Peter Magnani of the South Plainfield Police Department reported defendant's

speech was slow and very slurred, and his pupils were constricted. Officer

Magnani noticed "fresh track marks and bruising" on defendant's arms, found a

needle in defendant's pocket, and saw a plastic bag typically used for heroin in




                                        2                                   A-5296-18
defendant's car. Defendant explained he just returned from the hospital where

he received intravenous fluids for a knee injury.

      Suspecting defendant was under the influence of drugs, not alcohol,

Officer Magnani conducted a thirteen-step DIE. Many of the tests performed

were captured on a motor vehicle recording (MVR) in the officer's patrol car. 1

      Defendant successfully performed the verbal tests administered by Officer

Magnani. However, defendant failed the physical tests. On the walk-and-turn

test, defendant "was unable to keep his balance. He missed heel to toe on several

steps, and he stepped off the line several times. . . . He turned incorrectly. . . .

[W]hen the test was already over, [he pivoted] as if he was going to continue

doing it again." On the one-leg-stand test, Magnani recalled defendant "put his

foot down a couple of times. He counted extremely slow." In fact, Magnani

described defendant's performance on the various tests as one of the worst the

officer had ever seen.

      Based on the poor test performance and the officer's observation of

defendant's physical manifestations, including small pupils and a tired, droopy,

sleepy appearance, Magnani believed defendant was under the influence of a



1
 Both the municipal court judge and Judge Toto reviewed the video from the
MVR.

                                         3                                    A-5296-18
narcotic analgesic. As a result, defendant was arrested for driving under the

influence.

      Officer Magnani was questioned regarding his qualifications and

credentials prior to testifying in municipal court. At the time of trial, Magnani

had eleven-years-experience as a police officer, handling about eighty drunk

driving cases and between fifteen to twenty DRE cases. 2 He received over 120

hours of DRE training at the Ocean County Police Academy. Based on this

training, in 2011, Magnani was certified as a DRE by the New Jersey State

Police and continues to be recertified annually.     Despite defense counsel's

objection that the DRE testimony should be suppressed as lacking scientific

validity, the municipal court judge qualified Magnani "as a DRE for the purpose

of hearing the testimony about what he saw and how he [saw] it."

      Based on Officer Magnani's testimony and the results of defendant's

urinalysis, 3 the municipal court judge found defendant guilty of driving under

the influence and reckless driving.



2
  In addition, Magnani was an emergency medical technician (EMT) for twelve
years.
3
   Defendant's urine sample tested positive for alprazolam, codeine, heroin,
morphine, 6-Monoacetyl Morphine, and oxycodone. Defendant did not dispute
the sample's chain of custody or the test results.

                                       4                                   A-5296-18
       Defendant appealed his municipal court convictions to the Superior Court,

Law Division. Judge Toto conducted a trial de novo on June 26, 2018. In a

twelve-page written memorandum of decision, Judge Toto found there was

ample evidence beyond Officer Magnani's DRE testimony to support

defendant's convictions.

       Specifically, Judge Toto found the evidence supporting the driving under

the influence conviction

              include[d] . . . [d]efendant's stagger[], slow and slurred
              speech, constricted pupils, fresh track marks and
              bruising on the inside of his arms, failure in the walk-
              and-turn test, failure in the one-leg stand test, failure to
              touch his finger to his nose on six attempts, lethargic
              demeanor, and positive urine sample test for
              alprazolam, codeine, heroin, 06-Mono Acetyl
              Morphine, and oxycodone.

In addition, the judge noted the MVR video "demonstrate[d] the [d]efendant

performing poorly during the field sobriety tests, one of which Officer Magnani

described as one of the worst performances he had ever seen."

       Judge Toto rejected defendant's argument that the municipal court judge

erred in "not conducting a Frye 4 [h]earing to determine the scientific

acceptability of the DRE evidence." The judge held Officer Magnani "was



4
    Frye v. United States, 293 F.3d 1013 (D.C. Cir. 1923).

                                           5                                 A-5296-18
properly qualified as an expert" during the municipal court proceeding and the

municipal judge "went though great pains to establish Officer Magnani's training

and experience."

      On appeal, defendant raises the following argument:

            DIE/DRE EVIDENCE SHOULD NOT HAVE BEEN
            ADMITTED BECAUSE THE COURT F[A]ILED TO
            CONDUCT A FRYE HEARING AND SUCH
            EVIDENCE HAS NOT BEEN DETERMINED TO BE
            RELIABLE AND 'GENERALLY ACCEPTED' AS
            REQUIRED UNDER FRYE.

      When a defendant appeals a municipal court conviction, the Law Division

judge reviews the matter de novo on the record. R. 3:23-8(a)(2). The Law

Division judge must make independent "findings of fact and conclusions of law

but defers to the municipal court's credibility findings." State v. Robertson, 228

N.J. 138, 147 (2017).

      Our review of a de novo conviction in the Law Division following a

municipal court appeal is "exceedingly narrow." State v. Locurto, 157 N.J. 463,

470 (1999). Unlike the Law Division, we do not independently assess the

evidence. Id. at 471-72. The "standard of review of a de novo verdict after a

municipal court trial is to 'determine whether the findings made could

reasonably have been reached on sufficient credible evidence presented in the

record,' considering the proofs as a whole." State v. Elbert, 377 N.J. Super. 1,

                                        6                                   A-5296-18
8 (App. Div. 2005) (quoting State v. Johnson, 42 N.J. 146, 157 (1964)).

However, our review of a trial court's legal determination is plenary. See State

v. Kuropchak, 221 N.J. 368, 383 (2015).

      Defendant argues the admission of Officer Magnani's testimony was

improper because DIE evidence is not established as generally accepted or

scientifically reliable in accordance with Frye regardless of Officer Magnani's

DRE qualifications. Defendant argues the State failed to "establish an adequate

foundation that the DRE technique, or DIE, [wa]s acceptable in the scientific

community or a valid indicator" to support a conviction for driving under the

influence of drugs and Officer Magnani's testimony should have been

suppressed.

      However, defendant overlooks Judge Toto's finding of ample evidence to

support the driving under the influence conviction beyond a reasonable doubt

without DIE evidence and Officer Magnani's DRE testimony. In fact, neither

the municipal court judge nor Judge Toto relied solely on DIE evidence and

DRE testimony to convict defendant.

      Here, the evidence supported the finding defendant drove while under the

influence absent DRE testimony and DIE evidence. Defendant was stopped by

the police based on a report of erratic driving from a concerned citizen and their


                                        7                                   A-5296-18
own observation of defendant's commission of a traffic violation. After stopping

the car, Officer Magnani asked defendant to step outside. The officer noticed

fresh track marks on defendant's arms, found a syringe in defendant's pocket,

and observed a half empty bag of a heroin wrapper in defendant's car. Defendant

then failed several field sobriety tests conducted by Officer Magnani.

Defendant's poor performance during those tests was captured by the MVR

video. In addition, the results of defendant's urinalysis confirmed the presence

of six different drugs, including heroin, in his system. Thus, even if Officer

Magnani's testimony should not have been admitted, the error was harmless

error because there was ample evidence to support the guilty finding beyond a

reasonable doubt. See Rule 2:10-2 ("Any error or omission shall be disregarded

by the appellate court unless it is of such a nature as to have been clearly capable

of producing an unjust result . . . .").

      Even if there had not been overwhelming evidence in support of the

conviction for driving under the influence, a Frye hearing was unnecessary

because Officer Magnani testified on the basis of his training and experience as

a police officer and an EMT. The officer's testimony was not contingent on

novel scientific principles and his testimony was limited to "what he saw, and

how those factors relate to what he kn[ew] from experience." Based on the


                                           8                                  A-5296-18
mandatory training police officers receive "in detecting drug-induced

toxication[,]" the judge properly allowed Magnani to testify based on his

experience. See State v. Bealor, 187 N.J. 574, 577 (2006) (allowing "competent

lay observations of the fact of intoxication, coupled with additional independent

proofs tending to demonstrate defendant's consumption of narcotic[s] . . . or

habit-producing drugs as of the time of defendant's arrest, constitute proofs

sufficient to allow the fact-finder to conclude, without more, that the defendant

was intoxicated beyond a reasonable doubt"); see also State v. Jackson, 124 N.J.

Super. 1, 4 (App. Div. 1973) (indicating a non-expert witness who has had

"specific schooling and training in the field of narcotics . . . if sufficiently

experienced and trained[,] may testify generally as to the observable reaction of

drug users and of the techniques of the use").

      We recognize the New Jersey Supreme Court granted a petition for

certification to determine whether the testimony of an officer who is a certified

DRE is admissible at trial and, if so, under what circumstances. See State v.

Olenowski, 236 N.J. 622 (2019). 5 However, the facts in State v. Olenowski, No.


5
  In a November 18, 2019 order, the Court summarily remanded the matter "to
a Special Master for a plenary hearing to consider and decide whether DRE
evidence has achieved general acceptance within the relevant scientific
community and therefore satisfies the reliability standard of N.J.R.E. 702."


                                       9                                   A-5296-18
A-4666-16 (App. Div. Nov. 27, 2018) are readily distinguishable from the facts

in defendant's case. Here, unlike the defendant in Olenowski, there was a

toxicology report evidencing multiple drugs in defendant's system based on his

urine sample. Significantly, defendant did not challenge the urinalysis results.

      We are satisfied there was ample evidence in the record to establish

defendant's guilt beyond a reasonable doubt absent a Frye hearing regarding

admissibility of the DIE evidence and DRE testimony. Thus, the denial of

defendant's motion to suppress the testimony proffered by Officer Magnani was

proper.

      Affirmed.




After the hearing is completed, the Special Master will render a written report.
The Court retained jurisdiction and instructed the parties and amici to file and
serve briefs and appendices after receipt of the Special Master's report.

                                      10                                   A-5296-18